 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ATAIN SPECIALTY INSURANCE CO.,                    No. 2:18-cv-02746-MCE-KJN
12                        Plaintiff,
13           v.                                         ORDER
14    ALL NEW PLUMBING, INC.,
      ELLIOTT HOMES, INC., and
15    BROADSTONE LAND, LLC,
16                        Defendants.
17
            Presently pending before the court is plaintiff’s motion for default judgment against all
18
     defendants, which is set for hearing on July 11, 2019. (ECF No. 21.) Pursuant to Local Rule
19
     230(c), defendants were required to file an opposition or statement of non-opposition to the
20
     motion no later than fourteen (14) days prior to the hearing date, i.e., by June 27, 2019. Although
21
     that deadline has passed, no opposition or statement of non-opposition was filed. Out of an
22
     abundance of caution, and in light of the court’s desire to resolve actions on the merits, the court
23
     provides defendants with one additional, final opportunity to oppose the motion.
24
            Accordingly, IT IS HEREBY ORDERED that:
25
            1. The July 11, 2019 hearing on plaintiff’s motion for default judgment is VACATED.
26
                  The court takes this matter under submission on the papers without oral argument,
27
                  pursuant to Local Rule 230(g). On its own motion, the court will reschedule a hearing
28
                                                        1
 1             at a future date, if necessary;

 2          2. Any opposition shall be filed no later than July 22, 2019, and any reply brief is due

 3             July 29, 2019;

 4          3. Defendants are cautioned that failure to respond to the motion in compliance with this

 5             order will be deemed to be consent by each to a summary grant of the motion, and

 6             may result in the imposition of a default judgment against each defendant; and

 7          4. Plaintiff shall promptly serve a copy of this order on defendants at their last-known

 8             address, and file a proof of service.

 9          IT IS SO ORDERED.

10          DATED: July 1, 2019

11

12

13   SD, atain.2746

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
